DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended to include the previous indicate allowable subject matter of claim 1, the prior-art does not teach a rotor assembly for an axial flux machine, comprising: at least one magnet; a first support structure configured to have the at least one magnet attached thereto and to provide a flux return path for the at least one magnet; and a second support structure configured to be attached to the first support structure so as to allow torque to be transferred between the at least one magnet and the second support structure via the first support structure, wherein: the second support structure is further configured (A) to be attached to a rotatable shaft of the axial flux machine, or (B) to function as an output or input flange of the axial flux machine, the second support structure is adapted to rotate about an axis of rotation of the axial flux machine, the at least one magnet has a first surface that is orthogonal to a magnetization direction of the at least one magnet and faces away from the first support structure, the first support structure, the second support structure, and the at least one magnet are configured and arranged such that, if the first support structure, the second support structure and the at least one magnet are stationary with respect to the axis of rotation and not influenced by any other magnetic components, then a distance between a first plane that intercepts a first point on the first surface and to which the axis of rotation is normal and a second plane that intercepts a second point on the first surface and to which the axis of rotation is normal is substantially greater than zero, the second point is at a larger radial distance from the axis of rotation than the first point, and the first support structure, the second support structure, and the at least one magnet are further configured and arranged such that, if the first support structure, the second support structure and the at least one magnet are stationary with respect to the axis of rotation and not influenced by any other magnetic components, then a ray that extends away from the first surface at the second point and is normal to the first surface intercepts the first plane.
Claims 3, 4, 21-29 are allowable for their dependency on claim 1.
RE claim 5, as amended to include the previously indicated allowable subject matter of claim 5, the prior-art does not teach a rotor assembly for an axial flux machine, comprising at least one magnet; a first support structure configured to have the at least one magnet attached thereto and to provide a flux return path for the at least one magnet; and a second support structure configured to be attached to the first support structure so as to allow torque to be transferred between the at least one magnet and the second support structure via the first support structure, wherein: the second support structure is further configured (A) to be attached to a rotatable shaft of the axial flux machine, or (B) to function as an output or input flange of the axial flux machine, and the second support structure further comprises at least one surface that is tapered in a radial direction so as cause the first support structure to warp to conform to a shape of the at least one surface when the second support structure is attached to the first support structure.
Claims 6-14 are allowable for their dependency on claim 5.
Claims 15 and 17-20 are allowable for similar reason as claims 1, 3, 4, 21-29.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834